


Execution Version




REAFFIRMATION AGREEMENT








This Reaffirmation Agreement (this “Agreement”), dated as of December 5, 2014,
is made by PBF Energy Company LLC, a Delaware limited liability company (the
“Reaffirming Party”) in favor of Wells Fargo Bank, National Association
(“Wells”), as administrative agent (in such capacity, the “Administrative
Agent”), Swingline Lender and L/C Issuer for the Secured Parties under the
Credit Agreement referred to below.


WHEREAS, reference is made to the Revolving Credit Agreement dated as of May 14,
2014 (as may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among PBF Logistics
LP, a Delaware limited partnership (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”) and the Administrative Agent (capitalized
terms used but not defined herein shall have the meaning assigned to such terms
in the Credit Agreement);


WHEREAS, the Reaffirming Party is a party to that certain Amended and Restated
Guaranty of Collection, dated as of September 30, 2014 (as may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty of Collection”), among the Reaffirming Party, the Administrative Agent
and Wells Fargo Bank, National Association, as administrative agent under the
Term Loan Agreement;


WHEREAS, the Borrower, the Incremental Lenders (as defined in the Increase
Agreement) and Wells, as Administrative Agent, Swingline Lender and L/C Issuer,
have entered into that certain Increase Agreement, dated as of the date hereof
(the “Increase Agreement”), pursuant to which the Incremental Lenders have
agreed to provide Incremental Revolving Facility Commitments (as defined in the
Increase Agreement) in the aggregate principal amount of U.S.
$50.0 million; and


WHEREAS, the Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Loans and Commitments made
available to the Borrower under the Credit Agreement (including the Incremental
Revolving Facility Commitments extended pursuant to the Increase Agreement);


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I Reaffirmation
SECTION 1.01. Reaffirmation. The Reaffirming Party hereby (a) acknowledges the
existence, validity and enforceability of the Increase Agreement, (b) confirms
and ratifies all of its obligations under the Guaranty of Collection, including
its respective guarantees and other obligations, under and subject to the terms
of the Guaranty of Collection, and (c) agrees that such guarantees and other
obligations and the terms of the Guaranty of Collection are not impaired or






--------------------------------------------------------------------------------



adversely affected in any manner whatsoever and shall continue to be in full
force and effect in accordance with their terms and, as applicable, shall
guarantee all Obligations under the Credit Agreement, as modified pursuant to
the Increase Agreement. The parties hereto acknowledge and agree that all
references to the “Credit Agreement” (or words of similar import) in the
Guaranty of Collection refer to the Credit Agreement as amended and supplemented
by the Increase Agreement without impairing any such obligations or Liens in any
respect.


ARTICLE II Miscellaneous
SECTION 2.01. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof.


SECTION 2.02. Effectiveness; Counterparts. This Agreement shall become effective
on the date when copies hereof which, when taken together, bear the signatures
of the Reaffirming Party set forth on the signature pages hereto shall have been
received by the Administrative Agent (or its counsel). This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided herein. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.


SECTION 2.03. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the priority of any Lien on any Collateral securing any obligation under
any Loan Document. Nothing herein shall be construed as a substitution or
novation of the obligations and liabilities outstanding under the Credit
Agreement or any Lien securing the same, and it is the intent of the parties
hereto to confirm that all obligations of the Reaffirming Party under the
Guaranty of Collection and the other Loan Documents to which it is a party shall
continue in full force and effect.


SECTION 2.04. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE






--------------------------------------------------------------------------------



MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION
10.15 OF THE CREDIT AGREEMENT.






[Signature pages follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Reaffirming Party has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.






PBF ENERGY COMPANY LLC,
as a Reaffirming Party




By: /s/ Jeffrey Dill
Name:    Jeffrey Dill
Title:     Senior Vice President,
General Counsel and Secretary










--------------------------------------------------------------------------------





Acknowledged and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent






By: /s/ Andrew Ostrov
Name: Andrew Ostrov
Title: Director




